DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendment filed January 13, 2021 has been entered. Claims 1-14 remain pending.
	The amendment to claim 1 overcomes the rejection under 35 USC 101 for being directed to or encompassing a human organism by incorporating the language “configured to”.
	The amendment to claim 6 overcomes the rejection under 35 USC 112(a) for lacking an algorithm for the claimed computer-implemented limitation. In the amendment, it was clarified that the processor indicates on the output device a responsive action for reducing the discrepancy, based on the alert. This is supported in at least paragraphs [0071]-[0073] and [0083]-[0084] where the output device may display a message for the physician operating the machine to move the system when an alert is given for a detected discrepancy.
	Further, the amendment to claim 6 overcomes the rejection under 35 USC 112(b) for being indefinite as it was unclear how a processor initiates a responsive action for reducing a discrepancy based on an alert. In the amendment, it was clarified that the processor indicates on 
	The amendments to claims 7 and 14 have overcome the rejections under 35 USC 112(b) for having improper antecedent basis for “the given set” by eliminating “the given set” from the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output device” in claims 1, 6, and 13.
The limitation “output device” is recited in claims 1, 5, 6, and 13. As recited in claims 1, 6, and 13, “output device” does meet the three prong analysis (see MPEP 2181(I)). Per the original disclosure, output device is believed to correspond to display 34 [0042], and therefore has sufficient structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (US 2009/0281417), (hereinafter “Hartmann”).
	Regarding claims 1 and 8, Hartmann discloses a system and corresponding method for correcting map shifting (in [0067] it is disclosed that when one of the DRF 54 and the DRF tracker 54a have moved, the “one of the DRF 54 or DRF tracker 54 a that has not moved can then provide the true location of the respective DRF 54 or DRF tracker 54 a to the navigation system 10 in order to correct and update the registration information” [0067]) comprising: 
a processor (as described in at least [0076]-[0078] regarding control module 101, seen in fig. 13, which includes “tracking system 44 that can implement a tracking control module 220, and the workstation 34 that can implement the navigation control module 200” [0076]), which is configured to: 
receive electrical signals indicative of 5measured positions (it is described in [0040]-[0041] that the navigation system 10 determines a position of the DRF 54 and DRF tracker 54a based on a location of a tracking system 58 [0041], wherein the tracking system transmits and/or receives signals to determine location [0041]; “the tracking system 44 can determine the position of the instrument 52 by measuring the field strength at the tracking device 58 location” [0051]) of 

(ii) one or more back position sensors configured to be attached externally to a back of the patient (as seen in figs. 1 and 2A, the DRF tracker 54 is positioned on the back of the patient and described in [0056]); 
compare between (i) a first shift between the 10 measured positions and respective predefined positions of the one or more chest position sensors (change in coordinate position for DRF tracker 54a, the first coordinate location being the predefined position and the second coordinate position being an exemplary measured position described in [0058] and [0061]-[0067]; “the DRF tracker 54 a are adhesively coupled to skin 12 e of the patient 12, and the skin 12 e of the patient 12 moves relative to an internal anatomical structure of the patient 12, registration can become inaccurate due to this skin shift. In this regard, skin shift can cause one of the DRF 54 or the DRF tracker 54 a to move relative to the other. The movement of the DRF 54 or the DRF tracker 54 a can result in a new coordinate location” [0065]), and 
(ii) a second shift between the measured positions and respective predefined positions of the one or more back position sensors (change in coordinate position for DRF tracker 54a, the first coordinate location being the predefined position and the second coordinate position being an exemplary measured position described in [0061]-[0067]; comparison between the shifts is described in [0064]-[0067] regarding “change in the relative difference existing between the coordinate locations of the DRF 54 and DRF 54 a” [0066]); and 
15produce an alert in response to detecting a discrepancy between the first and second shifts (as described in [0066], if the change in relative difference existing between the coordinate 
determine the cause of the discrepancy (“the navigation system 10 can [be]… analyzing the change in the relative difference between the coordinate locations of the DRF 54 and DRF tracker 54 a, and then determining which of the DRF 54 and DRF tracker 54 a has moved” [0067], wherein if it is determined that the DRF 54 has moved, the cause of the discrepancy is that DRF moved and if it is determined that the DRF tracker 54 a has moved, the cause of the discrepancy is that DRF tracker has moved); and 
an output device (fig. 1, element 36), which is configured to output the alert to a user (as described above with reference to [0066]).  
Regarding claims 2 and 9, Hartmann further discloses the processor20 is configured to receive each of the measured positions after receiving the predefined positions (the predefined position, e.g. the first coordinate location [0058], and the process of measuring another position, such as second coordinate location [0062] is described in [0061]-[0067]).
Regarding claims 3 and 10, Hartmann further discloses the processor is configured to estimate distances between the measured positions and the respective predefined positions (“difference existing between the first coordinate location of the DRF 54 and DRF tracker 54a and the second coordinate location of the DRF 54 and DRF tracker 54a” [0062] and throughout [0064]-[0067]), and to 25detect the discrepancy based on the estimated distances (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066], wherein the unacceptable relative difference is a discrepancy).  

Regarding claim 5, Hartmann discloses the output device (fig. 1, element 36). The conventional display of the prior art is capable of displaying any information or taking on any display configuration, within reason. The recited content of the display configuration of claim 5 does not structurally limit the display. In order to receive patentable weight for the content of what is displayed, the processing functions for determining these metrics must be positively set forth and associated with a computer processor (or equivalent) of the system.
Regarding claims 6 and 13, Hartmann further discloses the processor 5 is configured to indicate on the output device (“If it is determined that one of the DRF 54 or DRF tracker 54 a has moved relative to the patient 12 such that registration is no longer accurate, then the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]), based on the alert (the indication on the display 36 [0066]), a responsive action for reducing the discrepancy (as described in [0066]-[0067], when an alert is produced due to an unacceptable change in the relative difference between the coordinate locations of the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2009/0281417) in view of Bar-Tal et al. (US 2010/0079158), (hereinafter “Bar-Tal”).
Regarding claims 7 and 14, Hartmann discloses the processor is configured to (iii) compare the measured positions with the respective predefined positions (comparison is described in [0064]-[0067] regarding “change in the relative difference existing between the coordinate locations of the DRF 54 and DRF 54 a” [0066]), and (iv) produce the alert in response to detecting a discrepancy between the15 measured positions and predefined positions (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]).
Hartmann does not disclose using center-of-gravity (COG). However, Bar-Tal, also in the field of position tracking of sensors, does teach the processor is configured to: (i) calculate, based on the predefined positions, a predefined geometrical center-of-gravity 10 (COG) (“Initial                         
                            
                                
                                    P
                                
                                ̿
                            
                        
                     of all the mean positions of patches 80, 82, and 84 wherein this is the origin of the initial BCS as seen in annotated fig. 3 below; the process is described in [0115]-[0138]), (ii) calculate, based on the measured positions, a measured geometrical COG (“Positions after movement are shown as patches 80’, 82’, and 84’” [0115], wherein and the processor calculates the mean                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                                ̿
                            
                        
                     of all the mean positions of patches 80’, 82’, and 84’ wherein this is the origin of the rotated BCS as seen in annotated fig. 3 below; the process is described in [0115]-[0138]), (iii) compare the measured geometrical COG with the respective predefined geometrical COG (as seen in fig. 3, the arrow for “origin movement body” compares the COG of the initial positions of the patches to the positions after movement of the patches, described in [0115]-[0138]), 

    PNG
    media_image1.png
    440
    587
    media_image1.png
    Greyscale

                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                
                                ̿
                            
                            S
                            T
                            D
                        
                     is less than a preset figure, typically approximately 1 mm, the calibration is accepted, in which case the mean of all the means                         
                            
                                
                                    P
                                
                                ̿
                            
                        
                     is set as the origin the BCS” [0125], this calculation is also used with calculating the measured, or rotated mean of all the means                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                                ̿
                            
                        
                     which is set as the origin of the rotated BCS). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate use of center-of-gravity (COG) in order to simplify the comparison and calculate a translation between predefined and measured positions where multiple sensors are being used.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2009/0281417) in view of Krimsky (US 2017/0325895), (hereinafter “Krimsky”).
Regarding claim 12, Hartmann discloses outputting the alert (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]).
Hartmann does not disclose outputting the alert comprises displaying at least one value of the distances. However, Krimsky, also in the field of position tracking of sensors, does teach outputting the alert comprises displaying at least one value of the distances (“as a result of the detection of the change of location of the tool 100 in step S405, the distance “D1” may be calculated to indicate the distance the tool 100 is advanced past the EWC 116 Likewise, the calculated distance may be displayed at step S407. For example, the distance “D1” from the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate display of the calculated distance value in order to gauge the extent of the movement experienced by the sensors.

Response to Arguments
Applicant submits on p. 6-7 of the remarks that Hartmann does not anticipate claims 1 and 8 because Hartmann does not disclose determining if a discrepancy exists and what causes the discrepancy. This has been fully considered and found not persuasive. While applicant argues that Hartmann does not teach the above limitations, it is believed by the Office that Hartmann does disclose these limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Hartmann’s teaching of determining if a change in relative difference between the coordinate locations of the DRF 54 and DRF 54a is unacceptable [0066], reads of the limitation of “determining if a discrepancy exists”. Further, Hartmann discloses that navigation system 10 can determine which of the DRF 54 and DRF tracker 54 a has moved [0067], wherein this corresponds to what causes the discrepancy – whether it was movement of the DRF 54 or the DRF tracker 54 a.
Applicant submits on p. 7-8 of the remarks that Bar-Tal and Krimsky do not disclose or suggest all of the claimed limitations and do not make up the deficiencies set forth with the 102 rejection. This has been fully considered and found not persuasive. First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793